Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will he amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States as follows: Defendant contended that the application in his ease of section 2447 of the Penal Law and section 618-a of the Code of Criminal Procedure violated *1009his rights under the Fourteenth Amendment of the Federal Constitution. The Court of Appeals held that defendant’s rights under the Fourteenth Amendment were not violated. (See 7 N Y 2d 571.)